Exhibit 10.3

 

GRAPHIC [g87021kii001.jpg]

 

9900 Westpark Drive, Suite 300

Houston, TX 77063

 

February 26, 2013

 

David Catalano

201 West Charlottesville Avenue

Colleyville, TX 76034

 

Dear David:

 

It is my pleasure to extend the following offer of employment to you on behalf
of IGNITE RESTAURANT GROUP.  Specifics of the offer:

 

Title:

 

President, Romano’s Macaroni Grill

 

 

 

Supervisor:

 

Ray Blanchette, Chief Executive Officer, Ignite Restaurant Group

 

 

 

Job Classification:

 

Exempt

 

 

 

Base Salary:

 

You will be paid $11,538.46, bi-weekly, which annualizes to $300,000 subject to
deductions for taxes and other withholdings as required by law or the policies
of the Company. The base salary will increase to $325,000 at the attainment of
Romano’s Macaroni Grill $50M RLP, based on achieving $50M RLP for three
consecutive months of trailing twelve months.

 

 

 

Targeted Bonus:

 

50% of base salary. Actual bonus will range up to 75% of base salary, based on
achieving individual and company performance goals.

 

 

 

Management Equity (SAR) Plan:

 

Upon the approval of the Board of Directors, or its authorized committee, you
will be issued 42,500 Stock Appreciation rights of “IRG”, with 25% annual
vesting each annual anniversary, commencing on the one year anniversary of the
date of approval by the Board of Directors. The issue price will be the closing
price of “IRG” on the NASDAQ on the last trading day before the board approves
the grant. Further, you will be eligible for annual grants at the discretion of
the board. Please note that there are restrictions on this grant, and the entire
plan will be provided to you upon approval of the Board of Directors.

 

1

--------------------------------------------------------------------------------


 

Severance:

 

If your employment with the company is terminated by the Company without Cause
or by you for Good Reason, and subject to your execution of a general release of
all claims and rights that you may have against the Company and its affiliates
and their respective officers, directors and employees, the Company will pay you
an amount equal to your then current base salary for a period of six months,
according to the payroll payment dates in effect as of the date of termination.
If you relocate to Houston, Texas at the request of the CEO, the severance
period will be extended to one year.

 

 

 

Car Allowance:

 

You will receive a $392.31 bi-weekly car allowance, which annualizes to $10,200.
Mileage for business-related travel will be reimbursed at a discounted rate. The
current mileage rate for those receiving a car allowance is $0.31 per mile, and
is adjusted quarterly.

 

 

 

Paid Time Off (PTO):

 

Upon your first day you will begin accruing vacation days that you may use at
any time during the year. During your first year, you will earn vacation days at
an annual rate of fifteen days. In addition, each year you will receive three
sick days and three personal days. Further, the company recognizes nine paid
holidays.

 

 

 

Benefits:

 

You will be eligible to enroll in the Company’s Health/Welfare Benefits Plan
that will contain standard benefits including medical, life, dental, LTD, and
Flexible Spending Accounts (Section 125) as per Company policy. Employee
contribution for payment to the benefit plans is determined annually. You will
be eligible for these programs on the first day of employment.

 

 

 

Additional Executive Benefits:

 

Annual Executive Physical Financial and Legal Counseling Reimbursement of $3,000
per year 100% Dining Discount at all Ignite Restaurants for you and your guests,
including gratuity.

 

 

 

Relocation:

 

You agree to relocate to Houston, TX if requested by the CEO. In the event you
relocate to Houston, TX you will be paid relocation expenses based on the
President relocation plan. All relocation expenses reimbursed to or paid on
behalf of the employee, including any tax gross-up, are immediately due and
payable to Ignite Restaurant Group should you voluntarily terminate your
employment or be terminated for cause within twelve months of the effective
start date in your new work location. The relocation program is managed by the
Administration Department. Please contact Lois Wendte, Executive Assistant to
the Chief Administrative Officer, if you have any questions.

 

 

 

Start Date:

 

TBD - Romano’s Macaroni Grill closing date

 

 

 

Tenure Date:

 

Date of start of full-time consulting

 

2

--------------------------------------------------------------------------------


 

This offer is made to you in strict confidence and, as such, at no time during
your employment are you to discuss either your salary or benefits with anyone
(other than your supervisor or human resources).

 

This offer letter represents the entire agreement between you and IGNITE
RESTAURANT GROUP. This offer letter is not a contract of employment guaranteeing
any set length of employment.  Also note that IGNITE RESTAURANT GROUP is an
at-will employer. You and IGNITE RESTAURANT GROUP have the right to terminate
the relationship at any time, with or without cause.

 

David, we are very excited to have you join the team at IGNITE RESTAURANT GROUP
and look forward to your contributions of growing IGNITE RESTAURANT GROUP into
the preeminent casual dining restaurant company in the industry. Please feel
free to call me with any questions regarding this offer letter

 

If you are in agreement with the above outline, please sign below and either
scan or fax the signed offer letter to: (713) 481-1787 as well as bring the
original signed copy to your orientation.

 

Best Regards,

 

 

 

 

 

 

 

 

Ray Blanchette

 

 

President and Chief Executive Officer

 

 

 

 

 

Agreed and acknowledged:

 

 

 

 

 

Printed Name:

David Catalano

 

 

 

 

 

 

Signature:

/s/ David Catalano

 

 

 

 

 

 

Date Signed:

2/28/13

 

 

 

An electronic signature or facsimile signature is intended to be, and will be,
considered the equivalent of an original signature, is legally binding, and is
to be given full force and effect.

 

3

--------------------------------------------------------------------------------